NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-1025-18T1

JOHN BARON,

          Plaintiff-Respondent,

v.

KARMIN PARALEGAL
SERVICES,

     Defendant-Appellant.
_________________________

                    Submitted October 29, 2019 – Decided November 21, 2019

                    Before Judges Yannotti, Currier and Firko.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Bergen County, Docket No. DC-010281-18.

                    Alan Karmin, appellant pro se.

                    John Baron, respondent pro se.

PER CURIAM

          Defendant Karmin Paralegal Services (defendant) appeals from an order

of the Law Division Special Civil Part dated September 11, 2018, which
awarded plaintiff John Baron $3000 in compensatory damages and $9000 in

punitive damages, for a total judgment of $12,000, and dismissed defendant's

counterclaim following a bench trial. Because plaintiff's complaint did not seek

punitive damages, we affirm in part and reverse in part.

                                        I.

      In March 2017, plaintiff entered into a contract with defendant to provide

paralegal services involving a child support dispute with his ex-wife.

Defendant's owner, Alan Karmin (Karmin), advised plaintiff that his ex-wife's

claim was "frivolous" because she could not assert jurisdiction over plaintiff in

New Jersey as the divorce decree was entered in North Carolina. Plaintiff's ex-

wife resided in North Carolina with the parties' minor child prior to moving to

New Jersey. Moreover, Karmin told plaintiff "he ha[d] the expertise [of] an

attorney, but he d[id not] charge attorney fees."

      Defendant offered to prepare certain documents, including an answer to

the ex-wife's motion, a cross-motion, discovery requests, a reply to any

opposition, legal research, and correspondence. Plaintiff hired Karmin, and

signed a contract on March 11, 2017, stating in part:

            1. I [(Alan Karmin)] agree to serve as a paralegal in
            order to prepare and produce documents needed to file
            with the court for your matter.


                                                                         A-1025-18T1
                                        2
2. I will serve at all times as an impartial facilitator of
your document preparation. I am a member of the New
Jersey State Bar Association and I am a mediator
trained by the New Jersey Institute for Continuing
Legal Education and on the list of court-appointed
mediators for family and civil cases. My role in this
matter is strictly limited to that of document preparation
and under no circumstances will I, nor am I able to,
represent you in a court of law at any time in this matter.

      ....

7. You have the right to retain legal counsel to advise
you as to your legal rights and responsibilities.

8. My fee for services rendered for the time spent on
this process is $1500 to be paid prior to the beginning
of the process. This fee is strictly based on the work
contracted for and covers the documents listed in 5 (a)
through (e) and four hours of phone conversations,
email/text messages, research, etc. Should further
issues arise that require work including, but not limited
to, written correspondences, phone conversations,
emails/text messages, research, and/or document
preparation, time will be billed at an hourly rate of $75
per hour and will be billed in a minimum of [one-
quarter] hour increments . . . .

9. The services provided are strictly limited to that of
document preparation. The decisions by the court in
your matter are in no way guaranteed, nor should it be
implied that any decisions by the court are guaranteed
as a result of any documents presented.




                                                              A-1025-18T1
                            3
       Plaintiff paid defendant an initial retainer of $750 upon signing the

contract, and an additional $750 on May 2, 2017. In return, Karmin prepared

opposition to the motion filed by plaintiff's ex-wife.

       Karmin also prepared an appeal for plaintiff that was filed on July 11,

2017, which was unsuccessful. In total, plaintiff paid defendant $1500 for the

appellate services.

       Thereafter, plaintiff filed an application in the Family Part on December

27, 2017, prepared by Karmin, relative to child support. Karmin prepared an

opening and closing statement for plaintiff to use, but he neglected to bring them

to the hearing. In March 2018, a Family Part judge ruled against plaintiff and

in favor of his ex-wife. After plaintiff informed Karmin of the adverse outcome,

he responded that plaintiff "erred by not using his prepared opening and

closing." Another appeal prepared by Karmin was unsuccessful.1

       In May 2018, plaintiff consulted with several attorneys about his child

support matter. One attorney advised him that Karmin performed "shoddy legal

work" and violated ethical standards. Another attorney reported Karmin to

"Trenton." Plaintiff demanded a full refund from Karmin via email on May 18,

2018. Karmin refused to provide a full refund, but offered a partial refund,


1
    Karmin claims plaintiff withdrew the second appeal.
                                                                          A-1025-18T1
                                        4
which plaintiff rejected. On May 23, 2018, plaintiff sent Karmin an email

stating he expected a full reimbursement "by the end of the week" and if it was

not forthcoming, plaintiff would "follow [through]."

      Plaintiff also advised Karmin he was "on the radar," which Karmin

interpreted as a threat. In response, Karmin stated he was "consulting" with his

own attorney and stated: "Your repeated emails, making the demand over and

over again, and the statements you are making, are threatening in nature and

nothing short of harassment and a form of blackmail."            An acrimonious

exchange of emails between the parties followed.

      Karmin reiterated his offer to reimburse plaintiff for the cost of the second

appeal, which plaintiff again turned down. In reply, Karmin sent plaintiff an

email advising their business was done, "and there [was] no reason for any

further contact[,]" otherwise he would "file charges" for "blackmail, extortion,

and harassment." Plaintiff emailed back:

            Not all. You took my money and gave me legal advice
            and sent out court documents! Once I got legal advice
            from you, I realized how I gave my money away to
            someone who has no right to practice law and writing
            documents representing me. You cost me a losing
            appeal and $937 out of my pocket.

            Sorry but I have to protect other innocent bystanders
            who buy into your B*******!


                                                                           A-1025-18T1
                                        5
            See you in court[.]

      On June 7, 2018, Karmin filed a police report against plaintiff based upon

"harassing emails." Thereafter, plaintiff filed a complaint with the Committee

on the Unauthorized Practice of Law, which referred the matter to the Union

County Prosecutor's Office. An investigation ensued and charges were filed

against Karmin, who ultimately entered Pre-Trial Intervention, conditioned

upon payment of restitution.

      On June 18, 2018, plaintiff filed a complaint against defendant in the

Special Civil Part alleging fraud. In his complaint, he stated:

            I am suing KARMIN PARALEGAL (Alan Karmin) for
            all monies [and] fees paid to him for misrepresentation.
            Mr. Karmin has been processing all my legal
            documents and motions in a child support case. I was
            contacted by [the] ethics committee who will be
            pursuing legal action and [the allegation is defendant]
            committed fraud. He has been acting as an attorney for
            me without a law degree!

Defendant filed a counterclaim asserting frivolous litigation, harassment,

extortion, defamation of character, tortious interference, and intentional

infliction of emotional distress.

      On July 30, 2018, plaintiff emailed Karmin: "You actually filed a report

on me for harassment and blackmail!! Really?? . . . You're the scam artist and

I did warn you. See you in court and bring your checkbook. Na na na na[.]"

                                                                        A-1025-18T1
                                        6
      Sometime in August 2018, a "John B.," presumably plaintiff, provided a

review of Karmin's services on Google. The review stated:

            [Karmin] pretends he has the expertise as an attorney,
            he does not!! He claims he is cheaper [than] an
            attorney, well you get what you pay for, bad results.
            After using [Karmin] for a legal matter which he
            convinced me he could help and save me money that
            went bad for me, I had to hire an attorney. I consulted
            a few attorneys on my case and they all laughed at me
            and said who prepared your shoddy legal work and
            documents[?] Fast forward, my attorney worked
            everything out for me. I wasted much time and money.
            My advice is to stay far away! Hire an attorney with a
            law degree who understands the law [better than] some
            paralegal who thinks he's an attorney!!! I'm being
            totally authentic on my experience. Sometimes you
            learn the hard way and hope this helps others to not buy
            into his nonsense.

      During the bench trial, the trial judge heard opening and closing

statements, questioned each party, and allowed cross-examination. Karmin

testified: "I am very well aware of what [the] unauthorized practice of law is,

and I'm very, very careful not to even walk that line."

      The trial judge found plaintiff was "candid with the [c]ourt" and "[d]id not

run away from those vituperative statements that he may have made" relative to

his May 2018 emails.      Further, the judge found plaintiff's testimony was

"consistent with the evidence[] that was [adduced] at trial." In his findings, the

judge determined the agreement signed by plaintiff and [Karmin] in March 2017

                                                                          A-1025-18T1
                                        7
"serve[d] as a retainer agreement, a legal retainer agreement, to process

litigation work on behalf of the plaintiff to the defendant." The judge also found:

             [W]hile there's some limiting language to try to
             distance himself from the practice of law [in the
             agreement], that, for all intents and purposes, this is a
             retainer agreement to do just that, practice law. And to
             prepare [c]ourt documents, which then would be
             surreptitiously then filed by the pro se, as his own.
             When, in fact, they were prepared under the advice of
             counsel, an individual who is not an attorney, Alan
             Karmin.

             That the defendant gave legal advice, and explained the
             legal proceedings to the plaintiff, . . . and that was clear.

                    ....

             And, while Karmin Paralegal Serv[ic]es and [] Karmin
             [try] to pretend that they're not practicing law, it was
             clear that it -- by using the euphemism of [the]
             document preparation agreement, that, in fact, that's
             what he was doing. And, then, trying to hide behind the
             plaintiff, by making the plaintiff look like he's
             proceeding pro se.

             But, [Karmin's] out giving legal advice, preparing
             documents for filing in [c]ourt, preparing appeal
             documents, et cetera. As the old statement goes, actions
             speak louder [than] words.

The judge also concluded, based on the money orders plaintiff had submitted

into evidence during the bench trial, that plaintiff compensated defendant $3000

for its services.


                                                                             A-1025-18T1
                                          8
      The judge further found plaintiff proved that defendant "committed fraud,

[insofar] as he practiced law without a license, charged the plaintiff for those

services, and kept the money." Based on that conclusion, the judge determined

defendant owed plaintiff [$3000]. Additionally, the judge found that because

defendant committed fraud, it would "triple the [$3000] award of compensatory

damages for an award of [$9000], as punitive, on top of the [$3000] in

compensatory, for a total award of $12,000."

      In dismissing the counterclaim, the judge stated:

             the [c]ourt hear[d] that the plaintiff filed complaints
             concerning -- and posting complaints concerning Mr.
             Karmin's services. And, as such, he certainly had a
             right to do that. There can be no cause of action for
             that, he had a, certainly, a -- a perfect right to do that.
             And to, also, request his refund of the fees that were
             paid to him. And, as such, the [c]ourt finds no merit to
             the counterclaim.

This appeal followed.

      On appeal, defendant argues: (1) the judge ignored the principle of false

in one, false in all; (2) plaintiff failed to establish the elements of fraud; (3) the

judge ignored pertinent evidence; (4) the judge showed bias and disrespect to

him; (5) the judge abused his discretion; (6) plaintiff engaged in frivolous

litigation; and (7) plaintiff is guilty of harassment, extortion, defamation of

character, tortious interference, and intentional infliction of emotional distress.

                                                                              A-1025-18T1
                                          9
                                        II.

      Our review of the trial court's determinations following a non-jury trial is

a limited one. Petrozzi v. City of Ocean City, 433 N.J. Super. 290, 316 (App.

Div. 2013) (citing Rova Farms Resort, Inc. v. Inv'rs Ins. Co., 65 N.J. 474, 484

(1974)). We must "give deference to the trial court that heard the witnesses,

sifted the competing evidence, and made reasoned conclusions." Griepenburg

v. Twp. of Ocean, 220 N.J. 239, 254 (2015) (citing Rova Farms Resort, Inc., 65

N.J. at 483-84). Reviewing courts "should 'not disturb the factual findings and

legal conclusions of the trial judge' unless convinced that those findings and

conclusions were 'so manifestly unsupported by or inconsistent with the

competent, relevant and reasonably credible evidence as to offend the interests

of justice.'" Ibid. (quoting Rova Farms Resort, Inc., 65 N.J. at 484). We also

defer to the trial judge's evaluation of witness credibility. Cesare v. Cesare, 154

N.J. 394, 412 (1998). Thus, review on appeal "does not consist of weighing

evidence anew and making independent factual findings; rather, [an appellate

court's] function is to determine whether there is adequate evidence to support

the judgment rendered at trial." Cannuscio v. Claridge Hotel and Casino, 319

N.J. Super. 342, 347 (App. Div. 1999) (citing State v. Johnson, 42 N.J. 146, 158-

59 (1964)).


                                                                           A-1025-18T1
                                       10
      However, we owe no deference to the trial court's "interpretation of the

law and the legal consequences that flow from established facts . . . ." Manalapan

Realty, L.P. v. Twp. Comm. of Manalapan, 140 N.J. 366, 378 (1995). We

review such decisions de novo. 30 River Court E. Urban Renewal Co. v.

Capograsso, 383 N.J. Super. 470, 476 (App. Div. 2006) (citing Rova Farms

Resort, Inc., 65 N.J. at 483–84; Manalapan Realty, 140 N.J. at 378).

      A. False in One, False in All

      Karmin argues plaintiff "lied multiple times" during the trial and the judge

erred in finding plaintiff credible. Specifically, Karmin claims plaintiff was

incredulous by testifying: (1) defendant's website appeared in a Google search

for the word, "attorney"; (2) Karmin advised plaintiff he had to file an appeal

relative to his child support matter; (3) that plaintiff's appeal was "unsuccessful"'

(4) Karmin demanded payment for his services; (5) plaintiff was unhappy with

Karmin's services; (6) plaintiff received a phone call from the Ethics Committee

in Trenton; and (7) Karmin acted on his own. We disagree.

      The "falsus in uno, falsus in omnibus" or "false in one, false in all"

doctrine may be invoked by a trial judge when a witness has testified falsely to

a material fact. State v. Fleckenstein, 60 N.J. Super. 399, 408 (App. Div. 1960).

The maxim is not a mandatory rule of evidence, but rather a permissible


                                                                             A-1025-18T1
                                        11
inference. Ibid. (citing State v. Guida, 118 N.J.L. 289, 297 (Sup. Ct. 1937)). Its

application is a matter of the trial judge's discretion and goes to the weight to be

given to the testimony in question. Hargrave v. Stockloss, 127 N.J.L. 262, 266

(E. & A. 1941).

      We have carefully considered the record, the briefs, and the contentions

advanced by both parties, in light of applicable law. Here, the findings of the

trial judge are supported by adequate, substantial, and credible evidence, and

there was no abuse of discretion. The false in one, false in all doctrine is not

applicable and there was no error in the judge's determination that plaintiff was

credible.

      B. Fraud

      Karmin argues he did not commit fraud because the parties' agreement

clearly stated "that the services were strictly document preparation and would

be provided to the [p]laintiff as requested and directed." And, Karmin never

represented he was an attorney. We are unpersuaded by Karmin's arguments.

      To prove common law fraud, five elements must be satisfied: "(1) a

material misrepresentation of a presently existing or past fact; (2) knowledge or

belief by the defendant of its falsity; (3) an intention that the other person rely

on it; (4) reasonable reliance thereon by the other person; and (5) resulting


                                                                            A-1025-18T1
                                        12
damages."    Gennari v. Weichert Co. Realtors, 148 N.J. 582, 610 (1997).

"Misrepresentation and reliance are the hallmarks of any fraud claim, and a fraud

cause of action fails without them." Banco Popular N. Am. v. Gandi, 184 N.J.

161, 174 (2005).

      Here, the trial judge concluded defendant committed fraud by engaging in

the unauthorized practice of law, charging plaintiff for its services, and retaining

plaintiff's payments.

      Our Court has recognized that the "practice of law does not lend itself 'to

[a] precise and all-inclusive definition.'" N.J. State Bar Ass'n v. N.J. Mortg.

Assoc., 32 N.J. 430, 437 (1960) (quoting Auerbacher v. Wood, 142 N.J. Eq.,

484, 485 (E. & A. 1948)). The practice of law is not "limited to the conduct of

cases in court but is engaged whenever and wherever legal knowledge, training,

skill and ability are required." Stack v. P.G. Garage, Inc., 7 N.J. 118, 121 (1951).

Defining the practice of law generally requires a case-by-case analysis because

of the broad scope of the field of law. In re Op. No. 24 of Comm. on the Unauth.

Practice of Law, 128 N.J. 114, 122 (1992).

      Here, Karmin admittedly prepared legal documents for plaintiff. Our

jurisprudence is clear that the drafting of pleadings and other legal documents

constitutes the practice of law. See Cape May Cty. Bar Ass'n v. Ludlam, 45 N.J.


                                                                            A-1025-18T1
                                        13
121, 124 (1965) (stating the practice of law included the "filling in and

completion of legal forms."). Karmin also provided plaintiff with legal advice

about his child support dispute.        The unauthorized practice of law also

encompasses offering legal advice. See In re Estate of Margow, 77 N.J. 316,

328 (1978) (finding unauthorized practice of law when offering legal advice to

testatrix and actively participating in the drafting of a will).

      Here, Karmin engaged in the practice of law without the benefit of a

supervising attorney. See RPC 5.3. He misrepresented his ability to practice

law by representing to plaintiff he had "the expertise of an attorney." The judge

aptly found Karmin intended for plaintiff to rely on his advice, to his detriment,

and sustained damages. Based on the credible testimony of plaintiff and the

evidence, the judge properly concluded defendant committed fraud.

      C. Bias

      Karmin contends that the trial judge's bias against him is evidenced by his

ignoring "all of the lies told" by plaintiff. This argument is devoid of merit, but

we make this observation.

      The Code of Judicial Conduct, Canon 2, Rule 2.1 provides that "[a] judge

shall act at all times in a manner that promotes public confidence in the

independence, integrity and impartiality of the judiciary, and shall avoid


                                                                           A-1025-18T1
                                        14
impropriety and the appearance of impropriety." In the present case, the trial

judge heard the parties' testimony and considered the evidence. The court's

remarks during the trial appeared to be "patient, dignified, and courteous" to the

litigants. See Code of Judicial Conduct, Canon Rule 3, 3.5. Neither the judge's

finding with respect to plaintiff's credibility nor his ruling establish a bias

against Karmin or an appearance of bias.

      D. Abuse of Discretion – Punitive Damages

      Defendant next argues that the trial judge abused his discretion in

awarding punitive damages because the award was "excessive," "outrageous,"

and "had no basis [in] law." Because plaintiff did not specifically pray for

punitive damages in his complaint, we vacate and reverse the award of punitive

damages.

      The Punitive Damages Act, N.J.S.A. 2A:15-5.9 to -17, provides

guidelines for determining whether punitive damages may be awarded. The

statute provides:

            a. Punitive damages may be awarded to the plaintiff
            only if the plaintiff proves, by clear and convincing
            evidence, that the harm suffered was the result of the
            defendant's acts or omissions, and such acts or
            omissions were actuated by actual malice or
            accompanied by a wanton and willful disregard of
            persons who foreseeably might be harmed by those acts
            or omissions. This burden of proof may not be satisfied

                                                                          A-1025-18T1
                                       15
            by proof of any degree of negligence including gross
            negligence.

            b. In determining whether punitive damages are to be
            awarded, the trier of fact shall consider all relevant
            evidence, including but not limited to, the following:

            (1) The likelihood, at the relevant time, that serious
            harm would arise from the defendant's conduct;

            (2) The defendant's awareness of reckless disregard of
            the likelihood that the serious harm at issue would arise
            from the defendant's conduct;

            (3) The conduct of the defendant upon learning that its
            initial conduct would likely cause harm; and

            (4) The duration of the conduct or any concealment of
            it by the defendant.

            [N.J.S.A. 2A:15-5.12.]

      N.J.S.A. 2A:15-5.12(c) provides guidelines by which the trier of fact is to

determine the amount of punitive damages to be awarded.

      The Act is designed to punish a wrongdoer and deter future such

misconduct. See N.J.S.A. 2A:15-5.10. Thus, under the Act, punitive damages

may be awarded if the plaintiff proves that the defendant caused harm and the

harm suffered resulted from defendant's actual malice or wanton and willful

disregard of plaintiff's rights. N.J.S.A. 2A:15-5.12(a).




                                                                         A-1025-18T1
                                      16
      "An award of punitive damages must be specifically prayed for in the

complaint." N.J.S.A. 2A:15-5.11; see also In re Estate of Stockdale, 196 N.J.

275 (2008). Since plaintiff did not seek punitive damages in his complaint, the

trial judge was not authorized to award punitive damages in this matter. We

therefore reverse and vacate the $9000 punitive damage award, leaving plaintiff

with a judgment for compensatory damages in the amount of $3000.

      E. Frivolous Litigation

      Defendant next contends plaintiff engaged in frivolous litigation because

he was "well aware that [d]efendant is not an attorney" from the agreement

executed in March 2017. We disagree.

      Under N.J.S.A. 2A:15-59.1(b)(1) and (2), a complaint is frivolous where:

            (1) The complaint . . . was commenced, used or
            continued in bad faith, solely for the purpose of
            harassment, delay or malicious injury; or

            (2) The nonprevailing party knew, or         should have
            known, that the complaint . . . was          without any
            reasonable basis in law or equity and       could not be
            supported by a good faith argument for      an extension,
            modification or reversal of existing law.

      In the first email plaintiff sent to Karmin in May 2018, he clearly indicated

he sought reimbursement so he could retain counsel to litigate his family matter.

Plaintiff's intent was to simply get his money back, and he "[did not] want to


                                                                           A-1025-18T1
                                       17
cause problems." When Karmin refused to fully refund the monies, plaintiff

filed his complaint. The cause of action was not frivolous and defendant has not

demonstrated the complaint was filed to harass or maliciously injure defendant.

      We conclude that the remaining arguments—to the extent we have not

addressed them—lack sufficient merit to warrant any further discussion in a

written opinion. R. 2:11-3(e)(1)(E).

      Thus, we affirm the trial court's decision in awarding $3000 in

compensatory damages to plaintiff, and we vacate and reverse the $9000

punitive damages award.

      Affirmed in part, reversed in part.




                                                                        A-1025-18T1
                                       18